Citation Nr: 1019435	
Decision Date: 05/26/10    Archive Date: 06/09/10	

DOCKET NO.  07-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether an overpayment in the calculated amount of 
$16,590.37, or any part thereof, was properly created based 
on a decision to reduce the Veteran's disability compensation 
from 100 percent (based on individual unemployability) to the 
10 percent rate due to incarceration following conviction for 
a felony.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to 
October 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

In a Substantive Appeal dated and received in April 2007, the 
Veteran indicated that he desired a hearing before the Board 
in Washington, D.C.  However, in correspondence from the 
Veteran's accredited representative dated in April 2010, it 
was noted that the Veteran had been contacted via telephone, 
at which time he indicated that he was unable to travel to 
Washington, D.C., and would therefore prefer to have a 
hearing before a traveling member of the Board sitting at the 
VARO in Phoenix, Arizona.  To date, the Veteran has not been 
afforded that hearing before a traveling Veterans Law Judge.  
Nor has his request for such a hearing been withdrawn.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Inasmuch as the RO schedules Travel Board hearings, 
a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:  



The RO/AMC should take appropriate action 
to schedule the Veteran for a hearing 
before a traveling Veterans Law Judge at 
the RO located in Phoenix, Arizona.  A 
copy of the letter scheduling the Veteran 
for that hearing, along with a transcript 
of the hearing, should be included in the 
claims folder.  

Following completion of the above action, the Veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



